Citation Nr: 1511917	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  12-12 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable rating for service-connected gingival laceration. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from January 1957 to March 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the claim.  The Veteran appealed the denial in this decision and the matter is now before the Board. 

The Board notes that while the Veteran initially requested a Board hearing in his May 2012 Substantive Appeal (VA Form 9); he has subsequently withdrawn this request through a January 2015 statement in support of his claim by his representative.  Therefore, his request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.702(e) (2014).

The issue of entitlement to service connection for a dental disorder has been raised by the record in a statement by the Veteran in a May 2012 VA Form 9, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

During the entire period on appeal, the Veteran's gingival laceration has a maximum width of 0.1 inches, a maximum length of 0.5 inches, and it is the same color as normal skin.  This laceration is not tender on palpation, does not result in limitation of motion or loss of function, and there is no adherence to underlying tissue, no underlying soft tissue damage, no skin ulceration or breakdown over the scar, no underlying tissue loss, no elevation or depression of the scar, no induration or inflexibility to the scar, and no disfigurement of the head, face, or neck.  




CONCLUSION OF LAW

The criteria for a compensable evaluation for gingival laceration have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.118, Diagnostic Code (DC) 7800, 7804 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014).

Where, as is the case with the Veteran's claim for an increased rating for a scar, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Scars are evaluated under 38 C.F.R. § 4.118, DC 7800 through 7805.  

DC 7800 evaluates scars of the head, face, and neck.  A 10 percent rating is assigned for scars with one characteristic of disfigurement.  A 30 percent disability rating assigned for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent disability rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  An 80 percent disability rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  See 38 C.F.R. § 4.118, DC 7800.

Under Note 1, the eight characteristics of disfigurement are: a scar 5 or more inches (13 or more cm.) in length; a scar at least 1/4 inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 square cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 square cm.); underlying soft tissue missing in an area exceeding 6 square inches (39 square cm.); and skin indurated and inflexible in an area exceeding 6 square inches (39 square cm.).  Id.

DC 7804 assigns ratings for scars that are unstable or painful.  This diagnostic code assigns a 10 percent rating for one or two qualifying scars, a 20 percent rating for three or four qualifying scars, and a 30 percent rating for five or more qualifying scars.  Note 1 under this diagnostic code provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  See 38 C.F.R. § 4.118, DC 7804 (2014).

Any disabling effects not considered in a rating provided under diagnostic codes 7800-7804 should be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118.

The Veteran was service connected for a gingival laceration disability in January 1987 and he currently has a noncompensable or 0 percent rating for a facial scar under Diagnostic Code 7800.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Initially, the Board determines DC 7800 to be the most appropriate diagnostic code primarily because it pertains specifically to the diagnosed disability, gingival laceration scar, that is located on the Veteran's face.  Thus, the evidence of record does not suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code be used for this diagnosis.  Accordingly, the Board concludes that the Veteran is appropriately rated under DC 7800, although this decision will discuss the relevance of DC 7804 in more detail below.  Moreover, the Board notes that the present increased rating claim was filed in February 2010, and thus, the criteria for rating scars that were in effect prior to October 23, 2008 are inapplicable to the present appeal.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, DC 7800 to 7805).

In a March 2010 statement in support of his claim, the Veteran contended that he has had problems with symptoms associated with this gingival laceration for the past 50 years, and that his spouse could attest to these symptoms.  He contended that his dentures and partial dentures have never fit appropriately because of this disability, and that he has a "knot" on the roof of his mouth.   

In April 2010, the Veteran was afforded a VA examination in connection with his increased rating claim for a gingival laceration.  After reviewing the Veteran's claims file and medical records, the examiner noted that this facial scar was caused by a surgery in 1958 and that it did not cause pain or exhibit skin breakdown.  The Veteran reported that he suffered a fall in 1958 and that he injured his two front teeth, which required jaw surgery.  His two front teeth were eventually pulled and he had partial dentures made; however these partial dentures were never comfortable.  His dentures through VA were also not comfortable, and the Veteran could not get the dentures to stay in correctly.  He reported that the dentures often fall out and that this is very troubling for him, especially when he is out in public.

The examiner found that this oral cavity scar's maximum width was 0.1 inches, that it's maximum length was 0.5 inches, and that it was the same color as normal skin.  The examiner also found that it was not tender on palpation, that it did not result in limitation of motion or loss of function, and that there was no adherence to underlying tissue, no underlying soft tissue damage, no skin ulceration or breakdown over scar, no underlying tissue loss, no elevation or depression of the scar, no induration or inflexibility to the scar, and no disfigurement of the head, face, or neck.  After diagnosing the Veteran with an oral cavity scar secondary to a surgical procedure, the examiner opined that the Veteran's problem is not the facial scar but the misalignment of his jaw and upper mouth that does not allow him to wear dentures comfortably.  

In July 2010, the Veteran contended that he should be granted at least a 10 percent rating for his disability.  A VA dermatology outpatient note from that month showed that the Veteran had a history of a trauma to his nose status post graft and a scar that had healed well.  A September 2011 VA dermatology consultation report showed that the Veteran had a left upper cutaneous lip with a 2 millimeter filiform papule

The Veteran was afforded a VA oral and dental examination in October 2012 for this scar disability where the examiner diagnosed him with a lip/gingival laceration.  Although the examiner did not review the Veteran's claims file, she took down and considered the Veteran's medical and dental history which included the Veteran report of how he received the scar in 1958.  Moreover, the Veteran reported that he had all of his upper teeth removed in the 1970s, that he has been wearing a complete denture since that time, and that he was having difficulty wearing the upper denture.  

This examiner noted that the Veteran had panographic or intraoral imagining performed which showed no bone loss other than normal edentulous resorption in the maxilla.  She also noted that his intraoral tissues were normal during the examination, and that there was no visible scar tissue or malalignment of the jaw.  She concluded that this disability does not impact his ability to work, and she opined that there was no secondary disability noted from the gingival laceration in 1958.  She remarked that the Veteran has been wearing a full denture for over 30 years, and that he has atrophy in the maxilla typically evidenced in long-term denture wear.  She concluded that there were no abnormalities in the oral cavity that appear to be residuals from laceration repair.  

Initially, the Board notes that apart from the evidence enumerated above, namely, the two VA examinations, the two VA dermatology notes, and the Veteran's lay statements, the claims file does not contain any evidence showing symptoms and the extent of the Veteran's gingival laceration or any other facial scar.  Moreover, the April 2010 VA examination is the only evidence of record that addresses the rating criteria for the Veteran's disability, and thus, the Board finds this examination to be most probative evidence in determining the rating for this disability.  

The April 2010 VA examiner found that the Veteran's gingival laceration has a maximum width of 0.1 inches, a maximum length of 0.5 inches, and it was the same color as normal skin.  Moreover, this laceration was not tender on palpation, does not result in limitation of motion or loss of function, and there is no adherence to underlying tissue, no underlying soft tissue damage, no skin ulceration or breakdown over the scar, no underlying tissue loss, no elevation or depression of the scar, no induration or inflexibility to the scar, and no disfigurement of the head, face, or neck.  Therefore, the Veteran's gingival scar does not meet even one characteristic of disfigurement necessary to entitle the Veteran to a rating in excess of 0 percent for this service-connected scar disability under DC 7800.

The Board has also considered whether the Veteran's symptoms would entitle him to a compensable rating under DC 7804.  This diagnostic code rates scars which are unstable or painful.  The April 2010 VA examination shows that the Veteran does not meet a 10 percent rating under this diagnostic code because his gingival laceration does not have frequent loss of covering of skin over the scar.  Additionally, while the Board acknowledges the Veteran's complaints that this scar makes his wearing of dentures uncomfortable, these complaints do not show that his scar is painful, especially after considering the April 2010 VA examiner's determination that the scar was not tender upon palpation.

Therefore, as the preponderance of the evidence is against a rating in excess of 0 percent for a gingival laceration disability, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 




Extraschedular and Additional Considerations

The Board has also considered whether referral for consideration of an extraschedular rating is warranted.  38 C.F.R. § 3.321(b)(1).  The Court of Appeals for Veterans Claims (Court) has held that the determination of whether a claimant is entitled to an extraschedular evaluation under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Director of Compensation.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

In this case, the provisions of 38 C.F.R. § 4.118, DC 7800 contemplate a number of potential symptoms of scars, including the length, width, and surface contour of the scar; adherence of underlying tissue; pigmentation; skin texture; missing underlying soft tissue; and skin induration or inflexibility.  Moreover, the provisions of 38 C.F.R. § 4.118, DC 7804 contemplate the stability and painfulness of scars.  Higher schedular evaluations are also available for more severe manifestations.  As such, it would appear that the schedular rating criteria reasonably describe the symptomatology of the Veteran's disability which manifested with a scar without discoloration that was 0.5 inches by 0.1 inches at its maximum, but was not painful or unstable.  

While the rating criteria do not specifically discuss the Veteran's complaints of ill-fitting dentures and their discomfort, the Board finds that such symptoms are considered in the rating criteria for DC 7804 since this diagnostic code contemplates the painfulness of scars.  Moreover, the October 2012 VA examiner determined that such symptoms are attributed to the Veteran's long history of wearing full dentures for over 30 years.  She further noted that he had atrophy in the maxilla that was typically evident in individuals with long-term denture wear, and that the Veteran did not exhibit abnormalities in his oral cavity that appear to be residuals from the laceration repair.  This examiner's opinions are competent and they are the most probative evidence on the issue of etiology of the Veteran's denture-related symptoms because of this dentist's expertise, training, education, proper support and rationale, and thorough reviews of the Veteran's reported symptoms and history.  

Furthermore, even if the symptoms were not adequately contemplated in this case, there is no indication that the Veteran has an exceptional disability picture that exhibits other related factors identified in the regulations as "governing norms."  It has not been demonstrated, or even contended by the Veteran, that his gingival laceration scar has required him to be hospitalized at any time during the appeal period.  Moreover, there is no indication in the record that these symptoms rise to a level of marked interference with employment.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

Finally, the Board notes that the Veteran has not claimed entitlement to a total disability rating based on individual unemployability, and such a claim is not otherwise raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in February 2010, prior to the initial adjudication of the claim on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  The Board finds that VA has satisfied its duty to assist by acquiring service treatment records as well as records of VA treatment.

The duty to assist was further satisfied by VA examinations in April 2010 and October 2012 during which examiners conducted physical examinations of the Veteran, reviewed the pertinent facts, took down the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.






ORDER

Entitlement to a compensable rating for a service-connected gingival laceration is denied. 



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


